DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08 December 2021 have been fully considered but they are not fully persuasive.
At the outset, it is noted that Applicant’s amendment has overcome the rejection under 35 USC § 102.
Regarding the § 103 rejection over LEE in view of BINDER, Applicant argues amended independent claim 14 and that LEE does not include “a side protrusion that protrudes from an outer surface of the cover sidewall and defines a closed curve along an outer circumference of the lifter.”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, LEE clearly discloses an outer circumference of the lifter but does not disclose the claimed side protrusion.  BINDER is cited for teaching a side protrusion protruding form an outer surface of a cover sidewall and that the side protrusion is a closed curve (note the curved side protrusion “g” in Fig. 3 of BINDER is closed inasmuch as it continues to the next curved arguendo that Applicant’s intent was to recite the side protrusion as extending around the entire circumference of the lifter in a continuous manner, the combination of the side protrusion of BINDER with the continuous surface of the side of the lifter in LEE would result in such configuration.  It is noted that Applicant is silent with respect to any patentability arguments directed to the claimed invention, and the position is taken that a prima facie case of obviousness exists for using such side protrusion for the known use of performing lifting function as well as enhanced rubbing and scrubbing actions, as taught in BINDER at p. 1, ll. 20-27.  Thus, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
  Regarding Applicant’s assertion that BINDER’s scrubbing ribs (which are equivalent to Applicant’s claimed “side protrusion”) are somehow related to tabs 123 of LEE (which Applicant argues cannot be inserted into the mounting holes 117 of LEE) is misplaced, as no such combination or rejection has been made.  The scrubbing ribs “g” on the lifter of BINDER are combined with the lifter of LEE to provide a prima facie case of obviousness that yield the same predictable result, as indicated above and in the rejection.
Accordingly, the rejection of the combination of LEE and BINDER is maintained for reasons indicated above and those previously made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure as filed does not disclose “wherein the cover sidewall surrounds an outer edge of each of the cover upper plate and the lifter frame.”  For instance, cover sidewall (645) meets but does not necessarily surround the outer edge of cover upper plate (646) and seats within the outer edge of the lifter frame (620), as clearly shown and described in Figs. 3-4 of Applicant’s specification. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-19, 21, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0191202 to LEE et al. (“LEE”) in view of BINDER (previously cited).
Regarding claims 14 and 31, LEE discloses a laundry treating apparatus (Fig. 1) comprising:
a tub configured to receive washing water (see tub disclosure in ¶ [0032]);
a drum (20) disposed in the tub and configured to receive laundry, the drum being configured to rotate about a rotation axis that extends in a front-rear direction of the laundry treating apparatus (see Figs. 1-3); and
a lifter (100) disposed on an inner circumferential surface of the drum and configured to rotate about the rotation axis based on rotation of the drum, the lifter comprising:
a lifter frame (110) installed on the inner circumferential surface of the drum and made of synthetic resin, and
a frame cover (120) that is coupled to a lower portion of the lifter frame, and protrudes radially inward from the lower portion of the lifter frame, wherein the frame cover comprises:
a cover upper plate (122) spaced apart from the inner circumferential surface of the drum (see Fig. 5),
a cover sidewall (including tabs 123) that extends from the cover upper plate to the lower portion of the lifter frame, the cover sidewall having an upper end connected to the cover upper plate (see Figs. 5 and 8),
wherein the cover sidewall surrounds an outer edge of each of the cover upper plate and the lifter frame (note the cover sidewall (121), cover upper plate (122) and lifter frame (110) of LEE are generally in the same configuration as Fig. 3 of Applicant, and thus is deemed to read on the claimed configuration, as best understood from the above new matter rejection under 35 USC 112, first paragraph).
Regarding claim 14, LEE discloses the lifter frame being made of synthetic resin (see ¶ [0040]) and discloses the use of both stainless steel metal and plastic (see ¶ [0064]), but LEE does not appear to discloses wherein the frame cover is made of metal.  BINDER teaches an art-related washing machine and that it is known to form a lifter configuration using metal (BINDER at p. 2, ll. 40-41).  Therefore, the position is taken that it would have been obvious at the time of effective filing to form the frame cover of LEE using known materials such as metal to yield the same and predictable results resulting from the known materials and their associated properties.  
Moreover, one skilled in the art would at once envisage the use of either synthetic resin or metal (such as stainless steel) based on their well-known properties as desired to form the washing machine lifter, as there is a finite number of materials used for washing machine lifters (typically either metal or plastic).  Therefore, given the finite number of possibilities of material selection for a lifter, as well as the disclosure of materials used in LEE, the position is taken that the claim would have been obvious to 
Further regarding claim 14, LEE discloses the claimed invention with the exception of a side protrusion that protrudes from an outer surface of the cover sidewall and defines a closed curve along an outer circumference of the lifter.  However, such protrusions are known in the art.  For instance, BINDER teaches using protrusions in the form of circumferentially extending ribs (g/p/r/s/t/u) in order to perform lifting functions as well as enhanced rubbing and scrubbing actions (see BINDER at p. 1, ll. 20-27).  Note also that the ribs of BINDER define a closed curve and are located along an outer circumference of the lifter; also note that LEE discloses an entire circumferential surface around the lifter. Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the side protrusion(s) of BINDER onto the lifters of LEE to yield the same and predictable results of enhancing rubbing and scrubbing of laundry during a washing operation.
Regarding claims 16-17, BINDER further discloses wherein the side protrusion comprises a plurality of side protrusions that respectively extend along circumferences of the cover sidewall and that are spaced apart from each other, wherein the plurality of side protrusions extend in parallel to one another on the cover sidewall (note the plural, parallel ribs/protrusions disclosed in BINDER).
Regarding claims 15, 18-19, and new claim 30, given the shape of the lifter of LEE (including different circumferences and a 360 degree circumferential surface of the prima facie obvious and yield the same and predictable rubbing and scrubbing results, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04 regarding Obviousness and Changes in Shape.
Regarding claim 21, LEE further discloses wherein the frame cover defines a recess at an inner surface of the cover upper plate facing the lifter frame (note in Fig. 11 of LEE, the hole 125 in the upper part (which faces away from the inner drum surface) resulting in a convex formation readable on an upper plate protrusion and a concave formation on an inner surface readable on a recess corresponding to the protrusion).

Claims 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of BINDER, as recited for claim 1 above, and further in view of US 2014/0366283 to JUN et al. (“JUN”) or US 2014/0318190 to KIM et al. (“KIM”).
LEE and BINDER, supra, disclose the claimed invention including plural lifters.  Neither reference appears to disclose both plural front lifters and plural rear lifters as recited in claim 23.  However, such configurations are old and known in the washing machine art.  For instance, JUN teaches a washing machine having plural lifters including plural front lifters 101 and plural rear lifters 102 in order to enhance laundry contact and perform a 3D motion for enhanced washing (see Figs. of JUN and ¶ [0363]-
Regarding claim 24 and similarly regarding claim 23, the rearrangement of the lifters could readily define the prescribed phase angle since no particular phase angle is defined in the claim.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Regarding claim 25, both JUN (e.g., in Fig. 15) and KIM (e.g., in Fig. 1) have configurations in which rear lifters or front lifters may reach a point on a circumference of the tub before the other of the rear lifters or front lifters reach said point based on their offset configurations during the intended use of a clockwise rotation (which could be either direction based on relative position at the front or rear of the tub).
Regarding claims 26-29, the rearrangement of the lifters could readily define the prescribed lifter configurations.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711